 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarcel LaFond,d/b/a Marcel LaFond Construction CompanyandConstruction and General Laborers Union Local 563,AFL-CIO.Case No. AO-54. April 30, 1963ADVISORY OPINIONThis is a petition filed by Construction and General Laborers Union.Local 563, AFL-CIO, herein called the Petitioner, for an AdvisoryRules and Regulations, Series 8, as amended.In pertinent part, the petition and attachments thereto allege asfollows :1.The Petitioner is a labor organization representing buildingconstruction laborers in Minneapolis,Minnesota, and elsewhere inMinnesota.2.Because of a labor dispute with Marcel LaFond, d/b/a MarcelLaFond Construction Company, herein called the Employer, the Peti-tioner, on February 13, 1963, commenced peaceful picketing of theconstruction site at Belle Prairie, in Morrison County, Minnesota,where the Employer, the primary Employer, was the general contrac-tor.The picketing was carried on with signs notifying the public thatthe Employer had no contract with the Petitioner on that jobsite.3.Thereafter, on February 27, 1963, the Employer instituted aninjunction proceeding in the District Court, Seventh Judicial District,Morrison County, Minnesota (Little Falls), Docket No. 21244, alleg-ing,inter alia,that the picketing caused employees of certain secondarysubcontractors to cease working for their employers for the purpose ofinducing or compelling their employers to refrain from doing busi-ness with the primary Employer at the construction site.4.On February 27, 1963, the court issued anex parterestrainingorder enjoining the picketing.5.The Employer is engaged at Little Falls, Minnesota, in businessas a general contractor in the building and construction industry.6.In the district court proceeding, the parties stipulated,inter alia,that during fiscal year ending August 31, 1962, the Employer pur-chased from suppliers in Minnesota materials used in his constructionbusiness valued at $95,746.04.Of these purchases, 60 percent or$57,447.62 represented materials processed or manufactured outside ofMinnesota and shipped to local suppliers who, in turn, reshipped themto the Employer.During the more recent 6-month period betweenSeptember 1, 1962, and March 1, 1963, the Employer made similar localpurchases of materials in the amount of $45,045.06 of which 60 per-cent of $27,027.34 represented materials processed or manufactured out-side the State of Minnesota.7.The district court has made no finding with respect to the afore-mentioned commerce data.142 NLRB No. 42. DUBO MANUFACTURING CORPORATION4318.Pursuant to a stipulation between the parties, the hearing inthe district court to determine the Petitioner's special appearance andobjections to the court's jurisdiction has been held in abeyance pendingthe issuance of the Advisory Opinion herein.9.No representation or unfair labor practice proceeding involvingthe same labor dispute is pending before the Board.10.Although served with the Petition for Advisory Opinion, theEmployer filed no response as provided by the Board's Rules andRegulations.On the basis of the above, the Board is of the opinion that :1.The Employer is a general contractor engaged in the buildingand construction industry at Little Falls, Minnesota.2.The current Board standard for the assertion of jurisdiction overnonretail enterprises within its statutory jurisdiction requires an an-nual minimum of $50,000 inflow or outflow across State lines, direct orindirect.Siemon8 Mailing Service, 122NLRB 81, 85.3.During the fiscal year ending August 31, 1962, the Employermade purchases of materials in excess of $50,000 from local suppliers,who themselves received the materials from outside the State ofMinnesota.During the more recent 6-month period between Septem-ber 1, 1962, and March 1, 1963, the Employer made similar local pur-chases of out-of-State processed or manufactured materials valuedat $27,027.34, which, projected over a 1-year period, would exceed$50,000.1As these purchases of out-of-State materials constitute in-direct inflow as defined in theSiemonsdecision and as they exceed$50,000 annually, on an actual or projected basis, the Employer's op-erationswould satisfy the Board's standard for the assertion ofjurisdiction over nonretail enterprises.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, that, on the facts present herein, theBoard would assert jurisdiction over the Employer's operations withrespect to labor disputes cognizable under Sections 8, 9, and 10 of theAct.1 SeeCity Line Open HearthIno.,141 NLRB No.74;Quality Coal Corporation,139NLRB 492;Sequim Lumber and Supply Company,123NLRB 1097.Dubo Manufacturing CorporationandUnited Steelworkers ofAmerica,AFL-CIO.CasesNos. 8-CA-2700 and 8-CA-2820.May 1, 1963NOTICEOn August28, 1962, Trial Examiner Sidney Sherman issued hisIntermediateReport in the above-entitledproceedingsand the pro-ceedings were thereaftertransferredto the Board. Subsequently,142 NLRB No. 47.